Citation Nr: 0111898	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  99-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals of a fracture of the right patella, with traumatic 
roughening of the articular surface of the patella and 
associated quadriceps atrophy, currently evaluated as 20 
percent disabling.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to February 
1975.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating action 
of the Buffalo, New York Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Board remanded the case in June 2000 for further 
development.  


REMAND

The veteran contends that his service-connected right knee 
condition is more severe than the current rating indicates.  
When the Board initially reviewed the veteran's appeal in 
June 2000, it was noted that the medical evidence then of 
record was inadequate for evaluating the severity of the 
veteran's right knee condition and further examination was 
warranted.  

Pursuant to the Board's instructions, the veteran was 
scheduled for a VA examination; however, the letter to the 
veteran notifying him of the scheduled appointment was 
returned as undeliverable.  Hand-written notations within the 
claims folder indicate that the RO made some attempt to 
obtain the veteran's address, but were unsuccessful.  In a 
February 2001 rating decision, the RO denied the veteran's 
claim for increase, due in part to his failure to appear at 
the VA examination.  

The veteran's representative asks that the case be remanded 
again because the RO did not take all necessary measures in 
attempting to determine the veteran's correct address.  The 
representative points out that RO did not ask for assistance 
from the veteran's accredited representative, nor does it 
appear that the RO attempted to verify the address at which 
the appellant is receiving his monthly compensation benefits.  
The Board agrees that under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA) further efforts must be made in locating the veteran.  

At this time, the Board points out that a March 2001 letter 
from the Board to the veteran was returned undelivered.  A 
hand-written notation on the envelope indicated that the 
veteran had moved.  A printed notation noted a different 
address for the veteran and indicated that the time period 
for forwarding had expired and the mail was to be returned to 
sender.  

While 38 C.F.R. § 3.655 (2000) provides that a claimant's 
failure to report for an examination requires either a 
decision based on the evidence of record or denial of the 
claim, that regulation is based upon the assumption that the 
veteran receives notice of that physical examination.  The 
United States Court of Appeals for Veterans Claims (Court)  
has held that the burden is on VA to demonstrate that notice 
was sent to appellant's "latest address of record," and, in 
addition, VA must show that the appellant lacked "adequate 
reason" (see 38 C.F.R. § 3.158(b) (2000)),  or "good 
cause" (see 38 C.F.R. § 3.655), for failing to report for 
the scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 
265 (1993).

In the present case, it is possible that the VA Medical 
Center used the wrong address to send notices to the veteran 
and failed to document that any notice of the scheduling of a 
VA examination was sent to the correct address of record.  
While additional efforts are being undertaken to comply with 
the VA's duty to assist, the veteran and his representative 
are reminded that the appellant has an obligation to assist 
in the development of this claim and that, if he does not 
appear for any scheduled examination for which he has 
received notice, 38 C.F.R. §§ 3.158, 3.655 may be for 
application.  Simply put, "[i]n the normal course of events, 
it is the burden of the (appellant) to keep the VA apprised 
of (their) whereabouts[,]" and that "there is no burden on 
the part of the VA to turn up heaven and earth to find (an 
appellant)." Id.

The Board notes that the recent enactment of the VCAA 
significantly adds to and amends the statutory law concerning 
VA's duties when processing claims for VA benefits.  Thus, in 
light of the VCAA and the confusion regarding the veteran's 
current address, the Board finds that a remand is warranted.

The development of facts must include a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In 
this regard, any examination of a musculoskeletal disability 
done for rating purposes must include consideration of all 
factors identified in 38 C.F.R. §§ 4.40, 4.45 (2000).  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Additionally, because the 
diagnostic codes used to rate the veteran's right knee 
disability are cast in large measure in terms of limitation 
of motion, any examination for rating purposes must be 
expressed in terms of the degree of additional range-of-
motion loss due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  Id.

The Board further notes that the nature and extent of 
disabling manifestations related to the veteran's right knee 
disability are unclear.  The report of a September 1998 VA 
examination included the examiner's comment that there was no 
history of dislocation and inflammatory arthritis was absent.  
However, the veteran complained that his right knee 
occasionally "gave out" and there was x-ray evidence of a 
minimal right knee degenerative joint disease.  As noted in 
opinions of the VA General Counsel (VAOPGCPREC 23-97 and 9-
98), a claimant who has arthritis and subluxation/instability 
of a service-connected knee may receive separate evaluations 
under Diagnostic Codes 5257 and 5003 (and therefore 5010), 
relative to arthritis.  As the presence of arthritis or the 
extent of any instability or subluxation is unclear, the 
Board finds that another examination should be conducted.

If the VA examination undertaken on remand shows instability, 
subluxation and/or arthritis related to the service-connected 
residuals of the right knee injury, the RO must consider all 
applicable diagnostic codes.  The Board points out that among 
the diagnostic codes possibly applicable to the knee, Codes 
5260 and 5261 are based essentially on range of motion.  Thus 
the RO must insure that the examination conducted on remand 
adequately portrays the extent of functional loss due to pain 
on use or due to flare-ups.  Id.

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
right knee complaints since September 
1998.  After securing any necessary 
release, the RO should attempt to obtain 
copies of all records from the identified 
treatment sources.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The RO is reminded that 
under the Veterans Claims Assistance Act 
of 2000 continued and repeated efforts to 
secure government records are required 
until such efforts are shown to be 
futile.  The appellant must then be given 
an opportunity to respond.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the nature and extent of any 
current right knee disability.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All indicated testing should be 
conducted.  The examination report should 
fully set forth the current complaints, 
pertinent clinical findings, and 
diagnoses affecting the right knee.  The 
nature and extent of any lateral 
instability and/or recurrent subluxation 
must be discussed.  The examiner should 
also state whether any x-ray findings of 
arthritis in the right knee are residuals 
of the service-connected right knee 
injury.

In accordance with DeLuca, the 
examination report must cover any 
weakened movement, including weakened 
movement against varying resistance, 
excess fatigability with use, 
incoordination, painful motion, pain with 
use, and provide an opinion as to how 
these factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up, that fact must be so 
stated.  The examination report should be 
typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the veteran's claim.  This should 
consideration of all applicable 
diagnostic codes, DeLuca and the General 
Counsel opinions.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


